Appeal from an award to claimant of 100 per cent loss of use of the right eye. The Board has found that on October 5, 1934, while claimant was working on a press machine, a piece of steel entered his right eye and that the accident resulted in detachment of the retina with resulting 100 per cent permanent loss of use of the right eye. The appellant claims that the award is improper for the reason that claimant was industrially blind previous to the accident. The claimant testified that before the accident he never used glasses; that he never went to a doctor for his right eye; and that he could see with it “ alright.” The award was proper. (See Matter of Bervilacqua v. Clark, 225 App. Div. 190; affd., 250 N. Y. 589; Matter of Truesdell v. Albany Hospital for Incurables, 262 id. 662; Matter of Sortino v. Merchants' Despatch, Inc., 268 id. 508.) Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.